18-13098-mg         Doc 240       Filed 03/26/21 Entered 03/26/21 14:28:59                       Main Document
                                               Pg 1 of 2


LaMonica Herbst & Maniscalco, LLP                                Hearing Date: April 19, 2021 @ 10:00 a.m.
3305 Jerusalem Avenue, Suite 201                                 Objections Due: April 12, 2021
Wantagh, New York 11793
Tel. 516.826.6500
Gary F. Herbst, Esq.
David A. Blansky, Esq.

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------x
 In re:                                                        Chapter 7
                                                               Case No. 18-13098 (MG)
 LEE ALEXANDER BRESSLER,

                   Debtor.
 ------------------------------------------------------------x

  NOTICE OF HEARING ON THE CHAPTER 7 TRUSTEE’S MOTION FOR ENTRY
    OF AN ORDER COMPELLING THE TURNOVER OF AN INHERITED IRA

        PLEASE TAKE NOTICE that, on April 19, 2021 at 10:00 a.m., or as soon thereafter as

counsel can be heard, a telephonic hearing (“Hearing”) will be held via CourtSolutions before the

Honorable Martin Glenn, United States Bankruptcy Judge, at the United States Bankruptcy Court,

One Bowling Green, New York, New York 10004 (“Court”), on the motion (“Motion”) of Gregory

M. Messer, as Chapter 7 Trustee of the estate of Lee Alexander Bressler (“Debtor”), by his

undersigned counsel, seeking the Court’s approval of an Order compelling the turnover of an

inherited IRA, misleadingly identified by the Debtor in his Petition as an exempt asset in the

possession, custody or control of the Northern Trust Company (“Northern Trust”), and to compel

the Debtor to turn over the amounts of each disbursement made to him or for his benefit after the

filing of the Debtor’s voluntary petition from two inherited IRAs, or, alternatively, to the extent

the Debtor is not in the possession, custody and control of any of said funds, to produce all records

and information identifying the beneficiaries or subsequent transferees of those disbursements, and

granting the Trustee such other, further and different relief as the Court deems just and proper (the

“Motion to Compel”).
18-13098-mg            Doc 240          Filed 03/26/21 Entered 03/26/21 14:28:59            Main Document
                                                     Pg 2 of 2



          PLEASE TAKE FURTHER NOTICE that objections, if any, to the Motion must be in

writing, conform with the Bankruptcy Code and Federal Rules of Bankruptcy Procedure, state with

particularity the grounds therefor and be filed with the Bankruptcy Court no later than April 12,

2021 (“Objection Deadline”) as follows: (I) through the Court’s NextGen system, which may be

accessed through the internet at the Court’s website at www.nysb.uscourts.gov and in portable

document format (PDF) using Adobe Exchange Software for conversion; or (II) if a party is

unavailable to file electronically, such party shall submit the objection in PDF format on portable

media in an envelope with the case name, case number, type and title of document, document

number to which the objection refers and the file name on the outside of the envelope.

           PLEASE TAKE FURTHER NOTICE that the hearing on the Motion may be adjourned

from time to time as set forth in open Court and without further notice by the Trustee.

Dated: March 26, 2021
       Wantagh, New York

                                                   LAMONICA HERBST & MANISCALCO, LLP
                                                   Counsel to Gregory Messer, solely
                                                   as the Chapter 7 Trustee

                                         By:       s/David A Blansky
                                                   Gary F. Herbst, Esq.
                                                   David A. Blansky, Esq.
                                                   3305 Jerusalem Avenue, Suite 201
                                                   Wantagh, New York 11793
                                                   Tel No. 516.826.6500
                                                   gfh@lhmlawfirm.com
                                                   dab@lhmlawfirm.com


M:\Documents\Company\Cases\Bressler, Lee\Turnover of Inherited IRA\Notice of Hearing.docx
